Citation Nr: 0121918	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1954 rating decision that denied service connection for a 
back disability?

2.  Whether there is new and material evidence to reopen a 
claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to March 
1950, from July 1950 to December 1953, and from June 1955 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1998 and 
October 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In the December 
1998 rating decision, the RO denied the veteran's application 
to reopen a claim of service connection for disc syndrome of 
the lumbar spine.  In the October 1999 rating decision, the 
RO denied the veteran's claim of clear and unmistakable error 
in a March 1954 rating decision that denied service 
connection for osteoarthritis of the dorsal spine.

The veteran presented testimony to the undersigned board 
member during a travel board hearing in Buffalo, New York, in 
June 2001.


FINDINGS OF FACT

1.  The unappealed RO rating decision in March 1954 denying 
service connection for a back disability was not undebatedly 
erroneous.

2.  In a May 1995 rating decision, the RO denied service 
connection for a back disability; this decision is final.

3.  Evidence added to the record since the May 1995 decision 
is not cumulative or redundant, is relevant and probative, 
and, when viewed in conjunction with the evidence previously 
of record is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in a March 1954 
rating decision that denied service connection for a back 
disability.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 
3.105(a) (2000).

2.  Evidence received since the May 1995 RO decision denying 
service connection for a back disability is new and material; 
and the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of Statements of the Case issued 
in January 1999 and March 2000, and a Supplemental Statement 
of the Case issued in May 2001, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claims.  In response, the veteran submitted additional 
argument on the claims, including hearing testimony in July 
1999 and June 2001.  Additionally, the RO has made attempts 
to obtain all pertinent medical evidence.  


Factual Background

The veteran's service medical records include a September 
1952 X-ray film report noting sharp angulation of the 
vertebral column at D-5.  A December 1953 separation 
examination report noting a back sprain in 1951.  It also 
notes that an "X-ray in June showed a 'spot' near the area 
of 'D-5'.  Back not symptomatic", and contains the following 
X-ray results:

Moderate lower dorsal kyphosis and scoliosis to the 
left.  Lower dorsal vertebral bodies show flattening, 
wedging, and end-plate irregularity of old juvenile 
epiphysitis, changes being marked in the region of D7 
through 10.  
Normal bone texture is maintained and there are no other 
findings.

In January 1954 the veteran filed a claim of service 
connection for a back condition which he said began in June 
1951.

In February 1954 the veteran underwent a VA examination where 
he complained of back discomfort, being unable to lift, and 
frequent pain.  Examination of the spine revealed round back 
deformity with increased lumbar lordosis and a slight left 
dorsal lumbar scoliosis.  Cervical and lumbar motion was free 
and normal with no muscle spasm.  X-rays were performed, and 
the radiologist interpreted the findings to show an increased 
dorsal kyphosis with the apex at D-8 associated with slight 
anterior wedging of the vertebral bodies of D-8 and D-9. 
There was osteoarthritis spurring at the D-8 interspace.  
There was a moderate scoliosis of the mid-dorsal spine convex 
to the left with the apex at D-7.  There was a slight 
increase in the lumbar lordosis and a scoliosis of the mid-
lumbar spine convex to the left and a secondary scoliosis of 
the upper lumbar. The lower dorsal spine was convex to the 
right.  The conclusion was that the changes in the vertebral 
bodies of D-8 and D-9 had the appearance of an old 
Scheuermann's disease with some associated osteoarthritis.  
The radiologist opined that he doubted that there had been a 
fracture of those vertebrae, but such a possibility could not 
be entirely excluded.  The physical examiner interpreted the 
X-ray findings to show moderate arthritic lipping in the mid-
dorsal region and a definite arthritic change which was mild.  
He noted the radiologist's suggestion of Scheuermann's 
disease, but said that he was hesitant about putting a label 
on it.  He diagnosed the veteran as having faulty posture 
with mild arthritis, and noted that clinical examination was 
not remarkable.  

In a March 1954 rating decision, the RO denied the veteran's 
claim of service connection for a back condition.

The veteran was found to have a normal clinical examination 
of his spine at an April 1955 pre-enlistment examination.  
According to a Report of Medical History dated in April 1955, 
the veteran had no complaints or symptoms arising from an 
automobile accident in January 1955.

A September 1955 service medical record notes that the 
veteran was involved in an automobile accident in August 1954 
and again in January 1955.  A right shoulder and back injury 
reportedly arose from an August 1954 automobile accident, as 
well as a question as to a fracture to the right side of the 
spine stemming from the January 1955 automobile accident.  
This record also indicates that the veteran experienced a 
recent onset of backache of two to three days duration and 
that X-rays taken in September 1955 revealed a possible 
compression fracture of T 10-11 with decrease intervertebral 
spaces.  Findings revealed tenderness over the right 
paravertebral muscles near T10-L and a tender neck.

Another service medical record dated in September 1955 
indicates that the veteran sustained a back injury in an 
automobile accident in August 1954 and remained asymptomatic 
until January 1955 when he was in a second automobile 
accident again injuring his back.  X-rays at that time 
reportedly revealed evidence of compression fracture of T10-
11-12.  It was apparently determined that this was an old 
injury.  Diathermy treatment was given and hospitalization 
lasted one day.  The veteran improved and had no trouble 
until one week prior to the September 1955 admission when he 
developed pain in the lower lumbar region with weakness and 
an occasional tingling sensation.  The record notes that 
examination and X-rays were normal.  The record also notes 
that the veteran was apparently purposely mimicking 
complaints in order to appear before the survey board.  

On a January 1956 Report of Medical History, the veteran 
reported that he was in fairly good health except for an 
occasional backache from three compression fractures of the 
spine.  Clinical evaluation of his spine in January 1956 was 
normal.

A Sick Call Treatment Record contains a September 1956 entry 
reflecting the veteran's complaints of low back pain and 
notes that he had a history of back pain and had received 
hospital treatment.

The veteran was found to have a normal clinical evaluation of 
his spine at his discharge examination in October 1956.

In January 1964 the veteran filed a claim of service 
connection for a back condition which had its onset in 
January 1956. 

The veteran filed another claim of service connection for a 
back condition in May 1979 and related this to an automobile 
accident in April 1979.

The veteran's history as noted on a September 1979 VA 
examination report states that he suffered contusion and 
strain injures to his posterior cervical and low back muscles 
in an automobile accident in April 1979.  The veteran was 
diagnosed as having post traumatic, chronic cervical and 
lumbosacral strain and posttraumatic degenerative arthritis 
with multiple disc disease of the cervical and lumbosacral 
spines.

On a June 1980 claim of service connection for a back 
condition, the veteran said that his back remained in a 
weakened state since an automobile accident in January 1956 
and was subject to reinjury.  

In an October 1980 rating decision, the RO reopened the 
veteran's claim of service connection for a back disability 
and denied the claim.

In March 1990 the veteran filed an application to reopen a 
claim of service connection for a back disability.

In February 1991, the RO found that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a back disability.  

In a September 1994 letter to the veteran, the RO informed 
him that in order to reopen his claim of service connection 
for a back disability, he must submit medical evidence 
showing that his back condition was incurred in or aggravated 
by service.

In October 1994 the RO received VA treatment records dated 
from 1979 to 1994.  These records show that the veteran had 
been followed for cervical and back problems following a 
motor vehicle accident in 1979.  A VA surgical consultation 
report dated in February 1994 contains the veteran's report 
of being involved in automobile accidents in 1956 and 1979 
and that his back and neck had bothered him ever since.  It 
also indicates that X-rays revealed a definite curvature of 
the thoracic and lumbar spines with convexity to the left.  
Another X-ray report of the veteran's spine dated in February 
1994 contains an impression of degenerative disease involving 
entire spines.  A VA consultation report dated in May 1994 
notes that the veteran had chronic low back pain since the 
1950s.  Other records dated in 1994 reflect diagnoses of 
chronic low back and neck pain and low back pathology.

In a May 1995 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for a back disability.

In July 1998, the veteran's representative filed an 
application to reopen the veteran's claim of service 
connection for a back disability.  The representative 
enclosed a July 1998 letter from general surgeon, Charles B. 
Ryan, M.D., that was addressed to him.  In the letter, Dr. 
Ryan stated that he reviewed the veteran's service medical 
records and that "Your disclosure and findings producing an 
injury to the back when [the veteran] was serving in the 
United States Air Force from July 28, 1950 to December 9, 
1953 were of very significant importance."  Dr. Ryan said 
that it was noted in the "orthopedic evaluation" that the 
veteran was injured when a heavy box fell and struck his 
lower back.  He referred to the December 1953 separation 
examination report stating that significant findings included 
"a 'spot' near the area of D-5, moderate lower dorsal 
kyphosis and scoliosis to the left, and lower dorsal 
vertebrae showing flattening, wedging, and end-plate 
irregularity."  Dr. Ryan opined that these findings were 
"sufficient to warrant a reopening of [the veteran's] 
situation" and that "the chronicity is significant".  He 
attributed the veteran's scoliosis to shortening of the left 
leg by 3/4 inch.

In a December 1998 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a dorsal spine disability on the basis that no new and 
material evidence had been submitted.

At a video conference hearing before a hearing officer in 
July 1999, the veteran testified that a box of overcoats had 
fallen on the lower part of his back in service and that he 
thereafter kept going to sick calls off and on complaining 
about his back.  The veteran's representative said that while 
the veteran may have had some inter-current back problems, 
his original back condition started somewhere around 1951 or 
1952.

In an August 1999 letter, Dr. Ryan said that the veteran had 
not been a patient of his since his last communication in 
July 1998, but that he understood that the veteran continued 
to have back pain.  He said that he felt this was probably 
"secondary to "the injury and one would expect a 
progressive amount of arthritis to involve this area."  He 
also said that this could be confirmed by a current X-ray.  

In September 1999 the veteran's representative, on behalf of 
the veteran, filed a claim of clear and unmistakable error in 
the February 1954 rating decision.  He asserted that the RO 
committed such an error by failing to apply the regulatory 
provisions regarding presumptive service connection for 
arthritis.

In an October 1999 rating decision, the RO found that there 
was no clear and unmistakable error in the February 1954 
rating decision.  Specifically, the RO found that the 
regulations pertaining to presumptive service connection did 
not apply to the veteran's case since his arthritis did not 
manifest itself to a compensable degree at any time during 
the one year presumptive period following service.  

In a supplemental statement of the case dated in May 2001, 
the RO reopened the veteran's claim for service connection 
for a back condition on the basis of new and material 
evidence, and then denied the claim.

At a hearing before a traveling member of the Board in June 
2001, the veteran testified that he injured his back in 
service when a wooden crate full of overcoats fell on him 
pinning him to the floor.  His representative pointed out 
that the veteran complained of pain at a VA examination in 
1954, and that there was X-ray evidence of arthritis.

Analysis

Clear and Unmistakable Error

Because the veteran did not appeal the March 1954 rating 
decision denying service-connection for a back condition, 
this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200.  Previous RO decisions which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel, the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).

The veteran and his representative specifically contend that 
the RO erred by not applying the statutory and regulatory 
provisions regarding presumptive service connection for 
arthritis, presently found under 38 U.S.C.A. § 1101 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  They contend that since 
the veteran was found to have arthritis of his spine by X-ray 
within one year of his service discharge, service connection 
should be presumed for this disability.  

The law and regulations in 1954, and at present, provide that 
certain chronic diseases, including arthritis, will be 
presumed to be service connected if manifest to a degree of 
10 percent or more within one year from the date of 
separation from service, notwithstanding there is no record 
or evidence of such disease during the period of service .  
See 38 U.S.C. § 2313 (1952); VA Regulations (VAR) 1080A and 
1086A (1954).  These provisions apply to veterans who served 
for a period of ninety days or more during a period of war.  
Id. 

In regard to the requirement that the disability be manifest 
to a compensable degree, VA's Rating Schedule in effect in 
March 1954 required X-ray confirmation of arthritis and 
provided that for arthritis, hypertrophic, degenerative 
arthritis, or osteoarthritis:

A substantiated degenerative arthritis, 
as distinguished from localized 
hyperostosis and other changes about the 
joint due to direct or intermittent 
trauma, congenital deformities, 
supernumerary parts, etc., or postural 
deformities, shall receive a minimum 
rating of 10 percent, or, if there is a 
satisfactory history of exacerbation from 
time to time, 20 percent.

VA's Schedule for Rating Disabilities, 1945, Loose Leaf 
Edition-1957, Diagnostic Code 5003.

VA's Rating Schedule in effect in March 1954 also contains 
paragraph 29 regarding painful motion.  The paragraph states 
the following:

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  The intent of the 
schedule is to recognize painful motion 
with joint or periarticular pathology as 
productive of disability.  It is the 
intent to recognize actually painful, 
unstable, or misaligned joints, due to 
healed injury, as entitled to at least 
the minimum compensable rating for the 
joint.  The joints involved should be 
tested for pain on both active and 
passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with 
the range of the opposite undamaged 
joint.

VA's Schedule for Rating Disabilities, 1945, Loose Leaf 
Edition-1957, Diagnostic Code 5003.

In the instant case, the Board finds that the RO indeed 
failed to apply the regulatory and statutory provisions 
regarding presumptive service connection as asserted by the 
veteran and his representative.  The March 1954 rating 
decision makes no mention of presumptive service connection, 
nor does it contain the pertinent law and regulations that 
were in effect at that time (38 U.S.C. § 2301; VAR 1080A and 
1086A).  However, even conceding that the RO erred by not 
applying the correct statutory and regulatory provisions 
regarding presumptive service connection for arthritis, such 
an error does not rise to the level of clear and unmistakable 
error.  That is, it cannot be undebatedly concluded that the 
outcome of this matter would have been manifestly different 
in March 1954 had the RO appropriately considered and applied 
the law and regulations regarding presumptive service 
connection.  Damrel, supra.

The only X-ray evidence of arthritis in March 1954 was a 
February 1954 VA X-ray report concluding that "the changes 
in the vertebral bodies of D-8 and D-9 have the appearance of 
an old Scheuermann's disease with some associate[d] 
osteoarthritis."  The VA examiner who performed a February 
1954 examination questioned the radiologist's suggestion of 
"old Scheuermann's disease" and said that he was hesitant 
to "put a label on it."  He then proceeded to diagnose the 
veteran as having faulty posture with mild arthritis.  It is 
evident in view of this diagnosis that a reasonable mind 
could conclude that the mild arthritis found on X-ray in 
February 1954 was due to a postural deformity and was thus 
excluded from the assignment of a minimum rating of 10 
percent under Diagnostic Code 5003.  This is because 
Diagnostic Code 5003 specifically excludes assigning a 
minimum 10 percent rating for degenerative changes due to 
postural deformities.

As for paragraph 29 under VA's rating schedule regarding 
painful motion, this provision allows for a minimum 
compensable rating for arthritis due to painful motion.  
However, since it can reasonably be concluded that the 
veteran's arthritis identified by X-ray in February 1954 was 
due to a postural deformity, an assessment as to whether such 
arthritis was productive of painful motion (warranting a 
minimum compensable rating) would never be reached.  
Moreover, even if the provisions of paragraph 29 were to be 
considered arguendo, there is no indication that such 
arthritis was productive of painful motion.  Although the 
February 1954 VA examination report contains the veteran's 
complaint of frequent pain, it does not contain any objective 
signs of pain on motion.  Rather, it contains findings of 
cervical and lumbar motion that was perfectly free and normal 
without spasm. 

While there is a significant amount of evidence on file 
pertaining to the veteran's back condition submitted after 
March 1954, this evidence cannot be used as a basis of clear 
and unmistakable error in the March 1954 rating decision 
since determinations as to clear and unmistakable evidence 
must be based on the record and law that existed at the time 
of the prior adjudication.  Damrel at 245.

In summary, it cannot be concluded when keeping in mind VA's 
Rating Schedule in March 1954 that a different result would 
have occurred had the RO applied the presumptive provisions 
of 38 U.S.C. § 2301 (1952) and VAR 1080A and 1086A (1954).  
Simply put, the error is not the type of 'undebatable' error 
contemplated in 38 C.F.R. §§ 3. 104, 3.105.  Accordingly, the 
veteran's claim of clear and unmistakable error in the March 
1954 rating decision must be denied.

New and Material Evidence

The veteran's initial claim of service connection for a back 
disability was denied by the RO in March 1954 and again in 
October 1980.  These decisions were not appealed and are 
final.  38 C.F.R. §§ 20.200, 20.1103 (2000).  Also final is a 
May 1995 rating decision which found that the veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for a back disability.  Id.  In order to 
reopen a finally disallowed claim, new and material evidence 
must be submitted since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

Although the RO determined in a May 2001 Supplemental 
Statement of the Case that new and material evidence had been 
submitted sufficient to reopen the veteran's claim of service 
connection for a back disability, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, it must first be 
determined whether the veteran has submitted new and material 
evidence since the prior adverse decision in May 1995 that is 
sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the May 1995 rating decision that has not been 
previously considered and which bears directly and 
substantially upon the issue for service connection for a 
back disability.  Such evidence includes statements dated in 
July 1998 and August 1999 from general surgeon, Charles Ryan, 
M.D., that to an extent relates the veteran's back condition 
to service.  The evidence also includes testimony from the 
veteran and his representative regarding his service 
connection back claim that has not been previously 
considered.  This evidence is indeed significant to the 
veteran's claim of service connection for a back disability 
and must be considered in order to fairly decide the merits 
of his claim.  Hodge, supra. 

Having determined that new and material evidence has been 
added to the record since May 1995, the veteran's claim of 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of clear and unmistakable error in a March 1954 
rating decision denying service connection for a back 
disability is denied.

New and material evidence having been submitted, the claim of 
service connection for a back disability is reopened.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act (VCAA) referenced in the 
decision above, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In this regard, a medical opinion 
is required that addresses the nature and etiology of the 
veteran's back disability.  It is essential in this regard 
that the examining VA physician have the veteran's claims 
file to review so that the evaluation will be a fully 
informed one.  This is especially so in light of evidence 
suggesting that the veteran may have had a back disability 
that preceded his first period of service, from March 1949 to 
March 1950, as well as evidence showing back problems related 
to nonservice-related motor vehicle accidents that occurred 
prior to and subsequent to the veteran's last period of 
service, from June 1955 to October 1956.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(d)).  
Also, since the claims file is devoid of any treatment 
records pertaining to the veteran's back problems since 1994, 
there may be additional medical records relevant to this 
claim that should be obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A(b).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Although the RO's issuance of a Supplemental 
Statement of the Case (SSOC) in May 2001 was after the 
November 2000 enactment of the VCAA, there is no mention of 
the VCAA in the SSOC, bringing into question whether the 
notice and duty requirements of the VCAA were considered and 
followed .  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
his back problems since 1994.  The RO 
should then directly contact these 
sources and obtain the medical records, 
following the procedures of 38 C.F.R. 
§ 3.159 (2000).

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
assess the nature and etiology of his 
back problems.  The examiner should 
examine the veteran and conduct a 
thorough review of the claims file before 
providing an opinion as to a current back 
diagnosis or diagnoses, and an opinion as 
to each of the following questions:

a.  Is it at least as likely as not 
that the veteran's present back 
condition(s) had its(their) onset 
during a period of active duty 
service, or it is absolutely clear 
that the condition(s) pre-existed 
these periods.

b.  If the answer to question (a) is 
that it is absolutely clear that the 
condition(s) in question preexisted 
service, is it at least as likely as 
not that the condition(s) worsened 
during the veteran's periods of 
service.

In rendering an opinion, the 
examiner should specifically comment 
on the December 1953 service 
separation examination report, VA 
treatment records (including those 
that pertain to injuries stemming 
from preservice and postservice 
motor vehicle accidents), and the 
opinions rendered by Charles Ryan, 
M.D., in July 1998 and August 1999.  
A complete rationale for all 
opinions expressed should be 
provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include an opinion as to the 
date of onset of any diagnosis(es) found, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a back disability, 
and if the decision remains adverse to 
the veteran, provide him and his 
representative with a SSOC and a 
reasonable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



